MEMORANDUM **
Paul Winquist appeals from the 24-month sentence and order of restitution imposed following his guilty-plea conviction for nine counts of aiding and abetting and mail fraud, in violation of 18 U.S.C. §§ 2 and 1341. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Winquist contends that the district erred by not making a determination regarding his ability to pay restitution. Because Winquist was convicted of a crime of fraud under Title 18 of the United States Code, restitution was mandatory under 18 U.S.C. § 3663A and no determination of Winquist’s financial situation was required. See United States v. Grice, 319 F.3d 1174, 1178 (9th Cir.2003) (per curiam).
Winquist challenges the calculation of loss as it was used both to calculate his sentence under the advisory Guidelines and to determine the restitution order. We conclude that the district court did not err in relying on the affidavits of the victims in determining the amount of loss and the restitution order. See 18 U.S.C. § 3664; United States v. Peyton, 353 F.3d 1080, 1090 n. 11 (9th Cir.2003); United States v. Lawrence, 189 F.3d 838, 846 (9th Cir.1999).
Finally, Winquist contends the district court erred by failing to consider the sentencing factors under 18 U.S.C. § 3553(a). A review of the record establishes that the district did take into account the appropriate sentencing factors and that the sentence imposed was not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006); United States v. *497Knows His Gun, 438 F.3d 913, 918 (9th Cir .2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.